        Case 1:15-cr-00867-RMB Document 687 Filed 10/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 30, 2020

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

       The Government respectfully requests a conference pursuant to Section 2 of the Classified
Information Procedures Act. For the reasons set forth in the Government’s attached ex parte
supplement, the Government asks that the Court hold the conference ex parte and in camera.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                        by:       /s/
                                              Michael D. Lockard / Sidhardha Kamaraju / David
                                              W. Denton, Jr. / Jonathan Rebold / Kiersten Fletcher
                                              Assistant United States Attorneys
                                              (212) 637-2193/6523/2744/2512/2238
